OPINION
NYE, Justice.
This appeal arose from a motor vehicle accident in which Eduardo Pizana was killed. The Pizanas filed suit against the State Department of Highways and Public Transportation (the State Department). The State Department filed a third-party action against the estate of the driver, Eli-berto Garza, Jr. for contribution and indemnity. The estate of Garza moved for summary judgment and the trial court granted it. The appeal concerns the summary judgment.
On August 2, 1989, the estate of Garza filed a motion to dismiss the appeal as moot. The State Department has not responded. The estate of Garza has provided this Court with documentation of the trial court’s action in dismissing with prejudice the suit between Pizana and State Department on motion by Pizana. The State Department complains on appeal that the estate of Garza, as a settling joint-tortfeasor should have been joined in the case. Since the case has been dismissed with prejudice by the trial court, the State Department’s appeal is moot. The appeal is dismissed.